In a judgment creditor’s action brought to set aside fraudulent conveyances, judgment dismissing the complaint at the close of appellant’s case reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. It having been established that these voluntary conveyances were made without consideration, and that at the time of the original conveyance respondent William Keiss, the grantor, was indebted to appellant, there was a presumption of fraud which required rebuttal by the respondents. (Sabatino v. Cannizzaro, 243 App. Div. 20; Ga Nun v. Palmer, 216 N. Y. 603.) Hagarty, Adel and Taylor, JJ., concur; Lazansky, P. J., concurs in result; Johnston, J., dissents and votes to affirm.